J33/-W
                                 ELECTRONIC RECORD




COA#       12-13-00190-CR                        OFFENSE:        22.021


           Donald Miller Ball v. The State of
STYLE:     Texas                                 COUNTY:         Angelina

                        DISMISSED-WANTOF
COA DISPOSITION:       JURISDICTION              TRIAL COURT: 217th District Court


DATE: 08/20/2014                   Publish: NO   TC CASE #:      2012-0434




                         IN THE COURT OF CRIMINAL APPEALS


          Donald Miller Ball v. The State of
STYLE:    Texas                                       CCA#:          1331 »/f
    APteLLwr*&                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: _                                               SIGNED:                        PC:

JUDGE:             /tP^CUu^-                          PUBLISH:                       DNP:




                                                                                     MOTION FOR

                                                    REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD